Exhibit 10.2

MARKER THERAPEUTICS, INC.

RSU AWARD GRANT NOTICE

(2020 EQUITY INCENTIVE PLAN)

Marker Therapeutics, Inc. (the “Company”) has awarded to you (the “Participant”)
the number of restricted stock units specified and on the terms set forth below
in consideration of your services (the “RSU Award”).  Your RSU Award is subject
to all of the terms and conditions as set forth herein and in the Company’s 2020
Equity Incentive Plan (the “Plan”) and the Award Agreement (the “Agreement”),
which are attached hereto and incorporated herein in their entirety.
 Capitalized terms not explicitly defined herein but defined in the Plan or the
Agreement shall have the meanings set forth in the Plan or the Agreement.



Participant:

   



Date of Grant:





Vesting Commencement Date:





Number of Restricted Stock Units:







Vesting
Schedule:      [__________________________________________________________________].
Notwithstanding the foregoing, vesting shall terminate upon the Participant’s
termination of Continuous Service.

Issuance Schedule:    One share of Common Stock will be issued for each
restricted stock unit which vests at the time set forth in Section 5 of the
Agreement.

Participant Acknowledgements:  By your signature below or by electronic
acceptance or authentication in a form authorized by the Company, you understand
and agree that:

●The RSU Award is governed by this RSU Award Grant Notice (the “Grant Notice”),
and the provisions of the Plan and the Agreement, all of which are made a part
of this document.  Unless otherwise provided in the Plan, this Grant Notice and
the Agreement (together, the “RSU Award Agreement”) may not be modified, amended
or revised except in a writing signed by you and a duly authorized officer of
the Company.

●You have read and are familiar with the provisions of the Plan, the RSU Award
Agreement and the Prospectus.  In the event of any conflict between the
provisions in the RSU Award Agreement, or the Prospectus and the terms of the
Plan, the terms of the Plan shall control.

●The RSU Award Agreement sets forth the entire understanding between you and the
Company regarding the acquisition of Common Stock and supersedes all prior oral
and written agreements, promises and/or representations on that subject with the
exception of: (i) other equity awards previously granted to you, and (ii) any
written employment agreement, offer letter, severance agreement, written
severance plan or policy, or other written agreement between the Company and you
in each case that specifies the terms that should govern this RSU Award.





--------------------------------------------------------------------------------

   









MARKER THERAPEUTICS, INC.

    

PARTICIPANT:







By:









Signature



Signature

Title:





Date:



Date:











ATTACHMENTS:  RSU Award Agreement, 2020 Equity Incentive Plan





--------------------------------------------------------------------------------

ATTACHMENT I

RSU AWARD AGREEMENT





1.

--------------------------------------------------------------------------------

ATTACHMENT II

2020 EQUITY INCENTIVE PLAN





2.

--------------------------------------------------------------------------------

MARKER THERAPEUTICS, INC.

2020 EQUITY INCENTIVE PLAN

RSU AWARD AGREEMENT

As reflected by your Restricted Stock Unit Grant Notice (“Grant Notice”) Marker
Therapeutics, Inc. (the “Company”) has granted you a RSU Award under its (the
“Plan”) for the number of restricted stock units as indicated in your Grant
Notice (the “RSU Award”).  The terms of your RSU Award as specified in this RSU
Award Agreement for your RSU Award (the “Agreement”) and the Grant Notice
constitute your “RSU Award Agreement”. Defined terms not explicitly defined in
this Agreement but defined in the Grant Notice or the Plan shall have the same
definitions as in the Grant Notice or Plan, as applicable.

The general terms applicable to your RSU Award are as follows:

1.         GOVERNING PLAN DOCUMENT.  Your RSU Award is subject to all the
provisions of the Plan, including but not limited to the provisions in:

(a)        Section 6 of the Plan regarding the impact of a Capitalization
Adjustment, dissolution, liquidation, or Corporate Transaction on your RSU
Award;

(b)       Section 9(e) of the Plan regarding the Company’s retained rights to
terminate your Continuous Service notwithstanding the grant of the RSU Award;
and

(c)        Section 8(c) of the Plan regarding the tax consequences of your RSU
Award.

Your RSU Award is further subject to all interpretations, amendments, rules and
regulations, which may from time to time be promulgated and adopted pursuant to
the Plan.  In the event of any conflict between the RSU Award Agreement and the
provisions of the Plan, the provisions of the Plan shall control.

2.         GRANT OF THE RSU AWARD.  This RSU Award represents your right to be
issued on a future date the number of shares of the Company’s Common Stock that
is equal to the number of restricted stock units indicated in the Grant Notice
as modified to reflect any Capitalization Adjustment and subject to your
satisfaction of the vesting conditions set forth therein (the “Restricted Stock
Units”).  Any additional Restricted Stock Units that become subject to the RSU
Award pursuant to Capitalization Adjustments as set forth in the Plan and the
provisions of Section 3 below, if any, shall be subject, in a manner determined
by the Board, to the same forfeiture restrictions, restrictions on
transferability, and time and manner of delivery as applicable to the other
Restricted Stock Units covered by your RSU Award.

3.         DIVIDENDS. You will receive no benefit or adjustment to this Award
with respect to any cash dividend, stock dividend or other distribution except
as provided in the Plan with respect to a Capitalization Adjustment.



3.

--------------------------------------------------------------------------------

4.         WITHHOLDING OBLIGATIONS. As further provided in Section 8 of the
Plan, you hereby authorize withholding from payroll and any other amounts
payable to you, and otherwise agree to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations, if any, which arise in connection with your RSU Award
(the “Withholding Taxes”) in accordance with the withholding procedures
established by the Company. Unless the Withholding Taxes are satisfied, the
Company shall have no obligation to deliver to you any Common Stock in respect
of the RSU Award. In the event the Withholding Obligation of the Company arises
prior to the delivery to you of Common Stock or it is determined after the
delivery of Common Stock to you that the amount of the Withholding Obligation
was greater than the amount withheld by the Company, you agree to indemnify and
hold the Company harmless from any failure by the Company to withhold the proper
amount.

5.         DATE OF ISSUANCE.

(a)        The issuance of shares in respect of the Restricted Stock Units is
intended to comply with Treasury Regulations Section 1.409A-1(b)(4) and will be
construed and administered in such a manner.  Subject to the satisfaction of the
Withholding Obligation, if any, in the event one or more Restricted Stock Units
vests, the Company shall issue to you one (1) share of Common Stock for each
Restricted Stock Unit that vests on the applicable vesting date(s) (subject to
any adjustment under Section 3 above, and subject to any different provisions in
the Grant Notice). Each issuance date determined by this paragraph is referred
to as an “Original Issuance Date.”

(b)       If the Original Issuance Date falls on a date that is not a business
day, delivery shall instead occur on the next following business day. In
addition, if:

(i)         the Original Issuance Date does not occur (1) during an “open window
period” applicable to you, as determined by the Company in accordance with the
Company’s then-effective policy on trading in Company securities, or (2) on a
date when you are otherwise permitted to sell shares of Common Stock on an
established stock exchange or stock market (including but not limited to under a
previously established written trading plan that meets the requirements of Rule
10b5-1 under the Exchange Act and was entered into in compliance with the
Company’s policies (a “10b5-1 Arrangement)), and

(ii)       either (1) a Withholding Obligation does not apply, or (2) the
Company decides, prior to the Original Issuance Date, (A) not to satisfy the
Withholding Obligation by withholding shares of Common Stock from the shares
otherwise due, on the Original Issuance Date, to you under this Award, and (B)
not to permit you to enter into a “same day sale” commitment with a
broker-dealer (including but not limited to a commitment under a 10b5-1
Arrangement) and (C) not to permit you to pay your Withholding Obligation in
cash,

(iii)      then the shares that would otherwise be issued to you on the Original
Issuance Date will not be delivered on such Original Issuance Date and will
instead be delivered on the first business day when you are not prohibited from
selling shares of the Company’s Common Stock in the open public market, but in
no event later than December 31 of the calendar year in which the Original
Issuance Date occurs (that is, the last day of your taxable year in which the
Original Issuance Date occurs), or, if and only if permitted in a manner that
complies with Treasury



4.

--------------------------------------------------------------------------------

Regulations Section 1.409A-1(b)(4), no later than the date that is the 15th day
of the third calendar month of the applicable year following the year in which
the shares of Common Stock under this Award are no longer subject to a
“substantial risk of forfeiture” within the meaning of Treasury Regulations
Section 1.409A-1(d).

(c)        To the extent the RSU Award is a Non-Exempt RSU Award, the provisions
of Section 11 of the Plan shall apply.

6.         TRANSFERABILITY.  Except as otherwise provided in the Plan, your RSU
Award is not transferable, except by will or by the applicable laws of descent
and distribution

7.         CORPORATE TRANSACTION.  Your RSU Award is subject to the terms of any
agreement governing a Corporate Transaction involving the Company, including,
without limitation, a provision for the appointment of a stockholder
representative that is authorized to act on your behalf with respect to any
escrow, indemnities and any contingent consideration.

8.         NO LIABILITY FOR TAXES.  As a condition to accepting the RSU Award,
you hereby (a) agree to not make any claim against the Company, or any of its
Officers, Directors, Employees or Affiliates related to tax liabilities arising
from the RSU Award or other Company compensation and (b) acknowledge that you
were advised to consult with your own personal tax, financial and other legal
advisors regarding the tax consequences of the RSU Award and have either done so
or knowingly and voluntarily declined to do so.

9.         SEVERABILITY.  If any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid.  Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

10.       OTHER DOCUMENTS.  You hereby acknowledge receipt of or the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act, which includes the Prospectus.  In
addition, you acknowledge receipt of the Company’s Trading Policy.

11.       QUESTIONS. If you have questions regarding these or any other terms
and conditions applicable to your RSU Award, including a summary of the
applicable federal income tax consequences please see the Prospectus.

5.

--------------------------------------------------------------------------------